Title: To Alexander Hamilton from William M. Smith, [1796–1800]
From: Smith, William M.
To: Hamilton, Alexander



[1796–1800]
Hond Sir

Your kindness in taken me under your Paternage claims my warmest returns of Gratitude. let me beg that you Receive the thanks of that sincere heart, that never has, nor I hope never will be ungratefull. I believe in the worse of Time’s when Men Soul’s trembled at danger, when most was Alarm’d at a for boding Storm. a few, a Virtuous few Stood. I humbly trust I am one of them. remember that Silent hour on the Battery, when Nothing but Horrow was before us. the word. We dare die. But it has pleased the Almighty after much Trouble to turn the Scale and Under his protecting power in these State’s Man can live as free as Liberty can desire.
I can truly say I never did deceive either in the Army or private Life. I must confess that Misfortune has a little turn’d my ⟨tem⟩per. Now let me beg continue your kind Assistance. I will be punctual in every trust, that to me may be intrusted—but if after You have done what you see right in my behalf and Unsuccessfull. Still me and mine will ever pay a Gratefull return with Mrs Smith and Little one is Compliments to Your self Lady and family
I am with true esteem   Your Obedient Servant

Wm M Smith
Col Alexander Hamilton

